Citation Nr: 1103812	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-13 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for degenerative disc disease (DDD) 
of the lumbosacral spine (previously claimed as low back 
condition).

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for a left knee condition. 

3.  Whether new and material evidence has been received to reopen 
a claim of service connection for a right knee condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

A. Barner, Law Clerk


INTRODUCTION

The Veteran served on active duty from February 2003 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.

The Veteran was scheduled for a Board hearing in June 2010; 
however, the Veteran failed to appear.  Thus, the hearing request 
is deemed withdrawn.  See 38 C.F.R. § 20.704.  

There is an additional procedural matter which requires the 
Board's attention.  A review of the record indicates that the 
Veteran's claims of service connection for low back and bilateral 
knee disabilities have been previously denied.  In an August 2006 
rating decision, the RO denied service connection for 
degenerative disc disease, and bilateral knee disability.  The 
appellant was duly notified of the RO's decision and his 
appellate rights, but he did not initiate an appeal within the 
applicable time period.  Thus, the decision is final.  38 
U.S.C.A. §§ 7104, 7105 (West 2002).

Ordinarily, a finally disallowed claim may be reopened only when 
new and material evidence is received with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  
Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed prior to considering 
the underlying claim on its merits.  See e.g. Barnett v. Brown, 
83 F.3d 130 (Fed. Cir. 1996) (holding that "the Board does not 
have jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is presented.").  
Thus, although the RO has reopened the claims and adjudicated 
them on the merits, the Board, too, must first consider whether 
new and material evidence has been received to warrant reopening.  

As set forth below, a remand of the issues of entitlement to 
service connection for DDD of the lumbosacral spine, a left knee 
condition, and a right knee condition are required.  These issues 
are REMANDED to the RO via the Appeals Management Center, in 
Washington, DC.  VA will notify the Veteran if further action is 
required.  


FINDINGS OF FACT

1.  In an August 2006 rating decision, the RO denied the 
Veteran's claims of service connection for DDD of the lumbosacral 
spine, a left knee condition, and a right knee condition.  The 
Veteran did not appeal that decision and it became final.  

2.  Evidence received since the RO's August 2006 rating decision, 
by itself or when considered with evidence previously of record, 
relates to an unestablished fact necessary to substantiate the 
claims of service connection for DDD, a left knee condition, and 
a right knee condition.  


CONCLUSIONS OF LAW

1.  The August 2006 rating decision which denied the Veteran's 
claims of entitlement to service connection for a low back 
condition, a left knee condition and a right knee condition is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010).

2.  Evidence received since the August 2006 rating decision is 
new and material, and the claims of service connection for DDD, a 
left knee condition and a right knee condition are reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) 
(2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  To the extent there may be any 
deficiency of notice or assistance, there is no prejudice to the 
appellant in proceeding with the issues on appeal given the 
favorable nature of the Board's decision with regard to the 
pending claims.

As noted above, during the course of this appeal, it appears the 
agency of original jurisdiction reopened the Veteran's service 
connection claims and considered them on the merits.  
Nevertheless, the Board must first address the issue of receipt 
of new and material evidence in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claims and to adjudicate the claims de novo.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 
(1995)).

If the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and material, 
is neither required nor permitted.  Id. at 1384.

Under applicable criteria, a claim that is the subject of a prior 
final denial may be reopened if new and material evidence is 
received with respect to that claim.  If the claim is thus 
reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  38 U.S.C.A. 
§§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

New evidence is defined as evidence not previously submitted to 
the VA, and material evidence is defined as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is 
presumed credible for the purposes of reopening the claim, unless 
it is inherently false or untrue, or if it is in the nature of a 
statement or other assertion, it is beyond the competence of the 
person making the assertion.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).

In August 2006, the RO denied service connection for a low back 
disability, a left knee disability, and a right knee disability.  
The evidence at the time consisted of service treatment records; 
private medical treatment from St. Alexius Medical Center dated 
in May 2004; and, private medical treatment from the Bone & Joint 
Center dated April 2004 to August 2004.  In addition, it was 
noted at that time that the Veteran failed to appear for a 
medical examination in April 2006, and that the examination may 
have been material to the outcome of the claim had the Veteran 
attended.  Service connection for a low back disability was 
denied because there was no evidence that the Veteran had a 
current chronic low back disability that was incurred in service.  
Service connection for a left knee disability was denied because 
there was no evidence that a chronic left knee disability was 
incurred in service.  Service connection for a right knee 
disability was denied because there was no evidence of a chronic 
right knee disability incurred in service.  The Veteran was 
notified of the decision and his appellate rights, but failed to 
file a timely appeal.  

In the present case, the Veteran has submitted additional 
evidence in support of his application to reopen his claims of 
service connection for DDD of the lumbosacral spine, a left knee 
disability, and a right knee disability.  The additional 
evidence, included VA medical records from December 2006 to 
December 2007; private medical records from R. Walth, D.C., from 
November 2002 and January 2007 to July 2007; private medical 
records from A. Van Norman, M.D., at Medcenter One Health, dated 
August 2007 to January 2008; and personnel records.  In addition, 
the Veteran had a February 2008 VA examination of his low back, 
left knee and right knee disabilities.  

Of import, the medical records show current diagnoses of 
multilevel moderate DDD with changes throughout the lumbosacral 
spine, most prominent at L3-L4 through L5-S1, and mild early 
degenerative changes of both knees.  In addition, the medical 
records indicate that the Veteran sought treatment a few years 
after discharge from service.

This evidence is new, in that it was not of record at the time of 
the August 2006 denial.  Additionally, the newly submitted 
evidence is not cumulative and redundant of evidence already of 
record, as it suggests that the Veteran has a chronic or 
continuous low back disability, left knee disability, and right 
knee disability that may have been incurred in service.  No such 
evidence was of record at the time of the prior denial.

Based on the above, the Board finds the aforementioned additional 
evidence to be both new and material.  Having submitted new and 
material evidence, the Veteran's service connection claims for 
DDD of the lumbosacral spine, a left knee disability, and a right 
knee disability must be reopened and considered on the merits.


ORDER

New and material evidence having been submitted, the claims of 
service connection for DDD of the lumbosacral spine, a left knee 
disability, and a right knee disability are reopened.


REMAND

Regarding his claim of service connection for DDD, the Veteran 
indicated that he first noticed discomfort and an aching back 
just a few months into his deployment, where according to his 
February 2006 claim, he was required to lift heavy loads and wear 
heavy gear.  In a September 2003 Post-Deployment Health 
Assessment, the Veteran indicated that he had been exposed to 
large, jarring bumps to his spine, and that he was concerned 
about back pain.  In a February 2004 Post-Deployment Health 
Assessment the Veteran again reported that he was experiencing 
back pain.  

After service, the Veteran sought private treatment for his back 
starting in January 2007.  Records from Medcenter One Health show 
that the Veteran had a right-sided laminectomy in September 2007, 
which was reportedly approved by Workforce Safety, and a left-
sided laminectomy in October 2007.  As such, the Board notes that 
there appear to be Workers Compensation records pertaining to the 
Veteran's back condition, which are not of record.  The Board 
finds that there is a reasonable possibility that Workers 
Compensation records of the claimed disability could help to 
substantiate the Veteran's claim; thus, these records should be 
associated with the claims file.  See Baker v. West, 11 Vet. App. 
163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  

The Board notes that the Veteran was scheduled for a back fusion 
in February 2008; however, the Board is unaware whether the 
Veteran underwent such scheduled surgery.  An attempt to retrieve 
any such records should be made.  

At his February 2008 VA examination, the Veteran reported heavy 
lifting as a bridge builder in the military, but denied any 
specific trauma to his back.  He also reported a post-service 
injury to his back in July 2007 while working as a fireman and 
carrying a heavy tank.  The Veteran has a current diagnosis of 
multilevel moderate DDD with changes throughout the lumbosacral 
spine, most prominent at L3-L4 through L5-S1.  A medical nexus 
opinion was not provided.

Regarding his claim of entitlement to service connection for his 
right and left knee disabilities, at his February 2008 VA 
examination the Veteran indicated that he first noticed bilateral 
knee discomfort halfway through his deployment, and he attributed 
this to his in-service experience as a gunner, which included 
standing in trucks that were driven over rough terrain.  The 
Veteran reported having his knees evaluated by a medic while he 
was deployed, although no such medical treatment report is of 
record.  

In his VA examination, the Veteran indicated he had a 
January 2008 orthopedic evaluation at the VA medical center 
(VAMC) in Fargo, North Dakota, and was prescribed physical 
therapy with a Neoprene knee support for his right knee.  He 
reported that he would seek a support for his left knee as well.  
Thus, the Veteran has indicated that there are January 2008 VA 
treatment records from Fargo, North Dakota, pertaining to his 
knees.  These records are not part of the Veteran's claims file.

The VA examination revealed small knee joint effusions and mild 
joint space narrowing of each medial joint compartment, with an 
impression of mild early degenerative changes of both knees.  A 
medical nexus opinion was not provided.

The VA examiner failed to provide an opinion as to the etiology 
of the Veteran's current DDD, left knee and right knee 
disabilities in the February 2008 examination report.  Given that 
the Veteran reported back pain in service and has a current back 
disability, but has also reported post-service injuries to his 
back, it is important that the examiner address the likelihood 
that the back disability is related to service.  In addition, 
given that the Veteran has a current knee disability and credibly 
described knee discomfort while in the service, it is also 
important that the examiner provide an opinion regarding etiology 
of the left and right knee disabilities.  The Veteran's claim has 
not been fully developed, and remand is required for full 
compliance with VA's duty to assist the Veteran in substantiating 
his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's medical records 
from the VA treatment center in Fargo, North 
Dakota, from January 2008 to the present.  If 
no such records are available, formal 
findings are required that either the records 
sought do not exist, or that further efforts 
to obtain those records would be futile. 

2.  With any necessary assistance from the 
Veteran, obtain any records concerning a back 
fusion in February 2008.  If no such records are 
available, formal findings are required that 
either the records sought do not exist, or that 
further efforts to obtain those records would be 
futile.

3.  With any necessary assistance from the 
Veteran, obtain any outstanding Workers 
Compensation records.  If no such records are 
available, formal findings are required that 
either the records sought do not exist, or that 
further efforts to obtain those records would be 
futile.

4.  Following receipt of any pertinent 
outstanding records, arrange for a VA 
examination.  The examiner must review the 
claims folder.  The examiner must provide an 
opinion as to whether it is at least as 
likely as not that any current back, left 
knee or right knee disability is related to 
service.  Specifically, the examiner must 
consider his documented complaints of back 
pain in service as well as his credible 
description of riding over rough terrain.  

5.  After undertaking any additional 
development deemed appropriate, readjudicate 
the Veteran's pending appeal in light of any 
additional evidence added to the record.  If 
any benefit sought on appeal remains denied, 
the Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


